Case 19-00228-mdc Doc 24-1 Filed 04/27/20 Entered 04/27/20 03:47:31   Desc
            Proposed Order Denying Motion to Dissmiss Page 1 of 1

               IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA




In re: Joseph Walker                   :       CHAPTER 13

                       Debtor          :       BANKRUPTCY NO.19-12097

Joseph Walker
                       Debtor          :       Adv. #19-00228
        v.

M&T Bank                               :




                                O R D E R

     AND NOW, this                    day of                          ,

2020 it is hereby Order and Decreed as Follows:

     The Motion of M&T Bank to Dismiss Plaintiff’s          Amended

Complaint or in the Alternative for Summary Judgment is: DENIED.



                                  _____________________________
                                  Magdeline D. Coleman
                                  Chief Bankruptcy Judge
